Title: From James Madison to Francis Corbin, 26 November 1820
From: Madison, James
To: Corbin, Francis


                
                    Dr. Sir,
                    November, 26, 1820.
                
                I had the pleasure of receiving, a few days ago, your favor post-marked the 18th, in lieu of the greater pleasure with which I should have received you in propria persona. I am sorry you so readily yielded to the consideration which deprived us of it in September. The addition of your company would have been felt no otherwise than as an ingredient highly acceptable to that you would have met here, as well as to Mrs. M. and myself. For a day or two, indeed, you might have been involved in the common distress occasioned by the hopeless and expiring condition of the little son of Mrs. Scott; but even that drawback might not have taken place within the period of your visit.
                You complain of the times, which are certainly very hard; but you have a great abatement of your comparative suffering in your paper funds, notwithstanding the suspension of their current productiveness. This is but a lucrum cessans. How many are feeling the damnum emergens also! Besides, in the event of a necessary sale of property, (certainly not your case,) the paper property is the only sort that can find a tolerable and certain market.

Whilst I condole with you, therefore, on the hardships in which you participate, I must congratulate you on your escape from a portion which afflicts others. The general condition of these is truly lamentable. If debtors to the Banks, nothing can relieve them but a renewal of discounts, not to be looked for: if owing debts, for discharging which they have relied on crops or prices, which have failed, they have no resource but in the sale of property, which none are able to purchase. With respect to all these, the times are hard indeed; the more so, as an early change is so little within the reach of any fair calculation.
                I do not mean to discuss the question how far slavery and farming are incompatible. Our opinions agree as to the evil, moral, political, and economical, of the former. I still think, notwithstanding, that under all the disadvantages of slave cultivation, much improvement in it is practicable. Proofs are annually taking place within my own sphere of observation; particularly where slaves are held in small numbers, by good masters and managers. As to the very wealthy proprietors, much less is to be said. But after all, (protesting against any inference of a disposition to underrate the evil of slavery,) is it certain that in giving to your wealth a new investment, you would be altogether freed from the cares and vexations incident to the shape it now has? If converted into paper, you already feel some of the contingencies belonging to it; if into commercial stock, look at the wrecks every where giving warning of the danger. If into large landed property, where there are no slaves, will you cultivate it yourself? Then beware of the difficulty of procuring faithful or complying labourers. Will you dispose of it in leases? Ask those who have made the experiment what sort of tenants are to be found where an ownership of the soil is so attainable. It has been said that America is a country for the poor, not for the rich. There would be more correctness in saying it is the country for both, where the latter have a relish for free government; but, proportionally, more for the former than for the latter.
                Having no experience on the subject myself, I cannot judge of the numerical point at which congratulations on additional births cease to be appropriate. I hope that your 7th son will in due time prove that in his case, at least, they were amply called for; and that Mrs. C. and yourself may long enjoy the event as an addition to your happiness. Mrs. M. unites with me in this, and in every assurance of respect and good wishes to you both.
            